Name: Council Regulation (EEC) No 2968/87 of 29 September 1987 amending Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries;  Europe;  natural environment
 Date Published: nan

 No L 280/ 13 . 10 . 87 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2968/87 of 29 September 1987 amending Regulation (EEC) No 3094/86 laying down certain technical measures for the conservation of fishery resources when fishing in the Skagerrak and Kattegat for all autho ­ rized target species, for prawn (Pandalus borealis) and for shrimps (Crangon spp. and Leander adspersus), HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3094/86 is hereby amended as follows : 1 . Article 2 (8) is deleted. 2. The entries in Annex I for the following geographical areas : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Regulation (EEC) No 170/83 states that the conservation measures necessary to achieve the aims set out in Article 1 of the same Regulation must be formulated in the light of the available scientific advice ; Whereas Regulation (EEC) No 3094/86 (2), as amended by Regulation (EEC) No 4026/86 (3), lays down general rules for the fishing and landing of biological resources found in Community waters ; Whereas, in the light of the latest scientific advice, provi ­ sion should be made for an increase in mesh size when fishing in the English Channel ; Whereas the amendments to the rules governing fishing operations in the Skagerrak and Kattegat, agreed between the delegations of the Community and those of Norway and Sweden, should be implemented ; whereas, as a result, provision should be made for an increase in mesh size  English Channel (ICES divisions VII d and e),  Skagerrak and Kattegat for all authorized target species,  Skagerrak and Kattegat for the authorized target species prawn (Pandalus borealis),  Skagerrak and Kattegat outside four miles from the baselines for the authorized target species shrimps {Crangon spp. and Leander adspersus) are replaced by the entries as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1987. For the Council The President L. GAMMELGAARD (') OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 288, 11 . 10 . 1986, p. 1 . (3 OJ No L 376, 31 . 12. 1986, p. 1 . 3 . 10 . 87No L 280/2 Official Journal of the European Communities ANNEX Region Geografical area Additional conditions Minimum mesh size (mm) Authorized target species Minimum percentage of target species Maximum percentage of protected species 2 English Channel (ICES divi Until 31 December 1988 75 All 100 sions VII d and e) \ \ l \ IIFrom 1 January 1989 80 All || 100 Skagerrak and Kattegat Until 31 December 1988 80 All II 100 llFrom 1 January 1989 90 All || 100 Skagerrak and Kattegat Until 31 December 1988 30 Prawn 20 50 l \ \ (Pandalus borealis) Il \ From 1 January 1989 35 Prawn 20 50 I IIIl(Pandalus borealis) Skagerrak and Kattegat Until 31 December 1988 30 Shrimps 20 50 outside four miles from thellll(Crangon spp. and LeanderIl| baselines IIIladspersus) Il llFrom 1 January 1989 35 Shrimps 20 50 Il\\Il(Crangon spp. and Leanderll IlI || adspersus)